DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0284953 (“Long”).
Regarding claim 1, Long teaches a structure (Fig. 3), comprising: a first trench (60) in at least one substrate material; a guard ring structure (51) with an opening and which at least partially surrounds the first trench; and a second trench (30) at a dicing edge of the substrate, the second trench being lined on sidewalls with a barrier material (32) and spacer material (31) over the barrier material (Fig. 7).
Regarding claim 2, Long teaches that the barrier material is composed of alumina or nitride (pars. [0033], [0047]-[0049]).
Regarding claim 8, Long teaches that the barrier material and the spacer material line the sidewalls of the first trench and the second trench (Figs. 3, 7).
Regarding claim 9, Long teaches that the first trench and the second trench extend through one or more layers of insulator material (54).
Regarding claim 10, Long teaches that the barrier material is composed of nitride or oxide on sidewalls of the first trench and the second trench and the spacer material is composed of oxide directly on the barrier material (Fig. 7; par. [0047]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of US 2020/0135662 (“Iruvanti”).
Regarding claim 3, Long teaches the limitations of the base claim 1. Long does not teach that the spacer material and the barrier material are moisture seal materials which line both the first trench and the second trench, and which prevent moisture ingress passing through an opening of the guard ring structure. Iruvanti teaches a spacer and barrier layer (304) that is a moisture seal material lining a trench (302) which prevents moisture ingress (pars. [0026], [0031]-[0033]; Fig. 4). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the spacer and barrier materials of Long with the moisture barrier material of Iruvanti. The motivation would have been to protect the structure against mechanical damage.
Regarding claim 4, Long teaches that the spacer material is composed of oxide material (par. [0047]).
Regarding claim 7, Long teaches that the first trench is wider than the second trench (Fig. 3).
Regarding claim 11, Long teaches a structure (Fig. 3), comprising: a groove (60) formed within one or more layers of material and which extends from a perimeter of a chip; a trench (30) around the perimeter of a chip; at least a first barrier material (32) lining sidewalls of the trench (Fig. 7); and a spacer material (31) lining the first barrier material; and a material (42) filling remaining portions of the trench, which is directly in contact with the spacer material (Figs. 3, 7).
Long does not teach that the first barrier material is a first moisture barrier material. Iruvanti teaches a barrier layer (304) that is a moisture barrier layer (pars. [0026], [0031]-[0033]; Fig. 4). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the barrier materials of Long with the moisture barrier material of Iruvanti. The motivation would have been to protect the structure against mechanical damage.
Regarding claim 12, Long teaches that the first moisture barrier material and the spacer material line the groove on sidewalls thereof (Fig. 7).
Regarding claim 13, Long teaches that the spacer material lines both the trench and the groove (Figs. 3, 7).
Regarding claim 14, Long in view of Iruvanti teaches that the first moisture barrier material is alumina or nitride (pars. [0033], [0047]-[0049]) that lines the trench and the groove (Fig. 7) and which prevents moisture ingress from reaching an opening in a guard ring (51) structure extending about the groove.
Regarding claim 15, Long teaches that the spacer material is an oxide (par. [0047]).
Regarding claim 17, Long teaches that the first moisture barrier material and the spacer material are provided on sidewalls of both the groove and the trench (Figs. 3, 7).
Regarding claim 18, Long teaches that the first moisture barrier material is nitride or alumina or oxide (pars. [0033], [0047]-[0049]).
Regarding claim 19, Long teaches that the groove is wider than the trench (Fig. 3).

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Iruvanti as applied to claims 3 and 15 above, and further in view of 
US 6,825,132 (“Inoue”).
Long teaches the limitations of the base claims 3 and 15. Long also teaches that the first trench intersects with the second trench (Fig. 3), and that the first trench and the second trench include the barrier material and the spacer material. Long does not teach that low density tetraethyl orthosilicate (TEOS) is provided over the spacer material and completely fills remaining portions of the second trench and partially fills the first trench. Inoue teaches low density TEOS provided over a spacer material (6) filling portions of a trench (Fig. 15; col. 8, lines 16-35). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the structure of Long with the low density TEOS of Inoue. The motivation would have been to prevent ion intrusion (col. 8, lines 16-35).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883